Title: To George Washington from Alexander Hamilton, 18 February 1799
From: Hamilton, Alexander
To: Washington, George



My Dear Sir
New York Feby 18. 1799

Unwilling to take the liberty to ask you to give yourself any particular trouble on the subject I have written the enclosed letters. I beg you to dispose of them as you suppose will best answer the end in view—that is to obtain a speedy distribution of the State into Districts and sub-districts. With the truest attachment I have the honor to be My Dear Sir Your obedt servant

A. Hamilton

